               Case 2:20-cv-01707-RSM-JRC
                         r                Document 19 Filed 04/15/21 Page 1 of 1




                              United States District Court
                                    WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE



  NINTENDO OF AMERICA, INC.,
                                                                  JUDGMENT IN A CIVIL CASE
                 Plaintiff,
                                                                  Case No. C20-1707-RSM-JRC
          v.

  LE HOANG MINH, d/b/a WINMART,

                 Defendant.




       Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the
       jury has rendered its verdict.

 X     Decision by Court. This action came to consideration before the Court. The issues have been
       considered and a decision has been rendered.

THE COURT HAS ORDERED THAT:

        Final judgment as to liability in this action shall be entered against Defendant and in favor of Nintendo
on all of the claims set forth in Nintendo’s Complaint. It is further ORDERED that the Court awards $2,500 of
statutory damages under 17 U.S.C. § 1203(c)(3)(a).

       DATED this 15th day of April, 2021.



                                                     WILLIAM M. MCCOOL
                                                     Clerk


                                                     s/PAULA MCNABB
                                                     Deputy Clerk
